Exhibit 10.1
AVALONBAY COMMUNITIES, INC.
DEFERRED COMPENSATION PLAN
Amended and Restated Effective as of January 1, 2011

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
PURPOSE
        1  
 
            ARTICLE 1 - DEFINITIONS     1  
1.1
  “Annual Bonus”     1  
1.2
  “Annual Deferral Amount”     1  
1.3
  “Base Annual Salary”     1  
1.4
  “Beneficiary”     1  
1.5
  “Beneficiary Designation Form”     2  
1.6
  “Cause”     2  
1.7
  “Claimant”     2  
1.8
  “Code”     2  
1.9
  “Compensation Committee”     2  
1.10
  “Deferral Account”     2  
1.11
  “Election Form”     2  
1.12
  “Eligible Employee”     2  
1.13
  “Employee”     2  
1.14
  “ERISA”     2  
1.15
  “Newly Eligible Participant”     2  
1.16
  “Non-Qualified Predetermined Annuity Account”     2  
1.17
  “Participant”     3  
1.18
  “Plan”     3  
1.19
  “Plan Year”     3  
1.20
  “Retirement,” “Retire(s)” or “Retired”     3  
1.21
  “Retirement Planning Committee”     3  
1.22
  “Separation from Service” or “Separates from Service”     3  
1.23
  “Sponsor”     3  
1.24
  “Trust”     3  
1.25
  “Unforeseeable Financial Emergency”     3  
1.26
  “Years of Service”     3  
 
            ARTICLE 2 - SELECTION, ENROLLMENT, ELIGIBILITY     4  
2.1
  Selection by Compensation Committee     4  
2.2
  Enrollment Requirements     4  
2.3
  Eligibility; Commencement of Participation     4  
2.4
  Special Enrollment Rules for a Newly Eligible Participant     4  
2.5
  Termination of Participation and/or Deferrals     4  
 
            ARTICLE 3 - DEFERRAL COMMITMENTS/VESTING/CREDITING/TAXES     4  
3.1
  Minimum Deferrals — Annual Deferral Amount     4  
3.2
  Maximum Deferral — Base Annual Salary and Annual Bonus     4  
3.3
  Election to Defer; Effect of Election Form.     5  
3.4
  Withholding of Annual Deferral Amounts     5  

 



--------------------------------------------------------------------------------



 



                      Page  
3.5
  Vesting     5  
3.6
  Crediting/Debiting of Deferral Accounts     5  
3.7
  FICA and Other Taxes     6  
 
            ARTICLE 4 - DEATH BENEFIT     7  
4.1
  Death Benefit     7  
4.2
  Payment of Death Benefit     7  
 
            ARTICLE 5 - TERMINATION BENEFIT     7  
5.1
  Termination Benefit     7  
5.2
  Payment of Termination Benefit     7  
5.3
  Forfeiture if Termination for Cause     7  
 
            ARTICLE 6 - SHORT-TERM PAYOUTS     7  
6.1
  Short-Term Payouts     7  
6.2
  Grandfathered Election     7  
6.3
  Withdrawal for Unforeseeable Financial Emergencies     7  
 
            ARTICLE 7 - BENEFICIARY DESIGNATION     8  
7.1
  Beneficiary     8  
7.2
  Beneficiary Designation; Change; Spousal Consent     8  
7.3
  Acknowledgment     8  
7.4
  No Beneficiary Designation     8  
7.5
  Doubt as to Beneficiary     8  
7.6
  Discharge of Obligations     9  
 
            ARTICLE 8 - LEAVE OF ABSENCE     9  
8.1
  Leave of Absence     9  
 
            ARTICLE 9 - TERMINATION, AMENDMENT OR MODIFICATION     9  
9.1
  Termination     9  
9.2
  Amendment     9  
9.3
  Delegation to Retirement Planning Committee     9  
9.4
  Effect of Payment     9  
 
            ARTICLE 10 - ADMINISTRATION     9  
10.1
  Retirement Planning Committee Duties     9  
10.2
  Agents     10  
10.3
  Binding Effect of Decisions     10  
10.4
  Exculpation and Indemnity of Retirement Planning Committee     10  
10.5
  Sponsor Information     10  
 
            ARTICLE 11 - OTHER BENEFITS AND AGREEMENTS     10  
11.1
  Coordination with Other Benefits     10  
 
            ARTICLE 12 - CLAIMS PROCEDURES     10  
12.1
  Presentation of Claim     10  
12.2
  Notification of Decision     11  

(ii)



--------------------------------------------------------------------------------



 



                      Page  
12.3
  Review of a Denied Claim     11  
12.4
  Decision on Review     12  
12.5
  Legal Action     12  
 
            ARTICLE 13 - TRUST     12  
13.1
  Establishment of the Trust     12  
13.2
  Interrelationship of the Plan and the Trust     12  
13.3
  Distributions From the Trust     12  
 
            ARTICLE 14 - MISCELLANEOUS     12  
14.1
  Status of Plan     12  
14.2
  Unsecured General Creditor     13  
14.3
  Sponsor’s Liability     13  
14.4
  Nonassignability     13  
14.5
  Not a Contract of Employment     13  
14.6
  Furnishing Information     13  
14.7
  Terms     13  
14.8
  Captions     14  
14.9
  Governing Law     14  
14.10
  Notice     14  
14.11
  Successors     14  
14.12
  Spouse’s Interest     14  
14.13
  Validity     14  
14.14
  Incompetent     14  
14.15
  Court Order     15  
14.16
  Distribution in the Event of Taxation     15  

(iii)



--------------------------------------------------------------------------------



 



AVALONBAY COMMUNITIES, INC.
DEFERRED COMPENSATION PLAN
Amended and Restated Effective as of January 1, 2011
     The AvalonBay Communities, Inc. Deferred Compensation Plan, effective as of
January 1, 1996, as amended and restated as of January 1, 1999, as of January 1,
2004 and as of January 1, 2009, is hereby amended and restated in its entirety
as follows, effective as of January 1, 2011 except as specifically provided
herein.
PURPOSE
     The purpose of this Plan is to provide specified benefits to a select group
of management or highly compensated Employees who contribute materially to the
continued growth, development and future business success of AvalonBay
Communities, Inc. This Plan shall be unfunded for tax purposes and for purposes
of Title I of ERISA.
ARTICLE 1 — DEFINITIONS
     For the purposes of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:
1.1 “Annual Bonus” shall mean any compensation, in addition to Base Annual
Salary, earned for services performed during the Plan Year by a Participant as
an Employee under the Sponsor’s annual bonus (cash incentive) plan, but
excluding stock options and stock grants.
1.2 “Annual Deferral Amount” shall mean that portion of a Participant’s Base
Annual Salary and Annual Bonus that a Participant defers in accordance with
Article 3 for any one Plan Year. In the event of a Participant’s termination of
employment prior to the end of a Plan Year, such year’s Annual Deferral Amount
shall be the actual amount withheld prior to such event.
1.3 “Base Annual Salary” shall mean the annual cash compensation included on the
Federal Income Tax Form W-2 for such calendar year, excluding bonuses,
commissions, overtime, fringe benefits, stock options, stock grants, relocation
expenses, incentive payments, non-monetary awards, and automobile and other
allowances paid to a Participant for employment services rendered (whether or
not such allowances are included in the Employee’s gross income). Base Annual
Salary shall be calculated before reduction for compensation voluntarily
deferred or contributed by the Participant pursuant to all qualified or
non-qualified plans of the Sponsor and shall be calculated to include amounts
not otherwise included in the Participant’s gross income under Code
Sections 125, 132(f), 402(e)(3), or 402(h) pursuant to plans established by the
Sponsor; provided, however, that all such amounts will be included in
compensation only to the extent that had there been no such plan, the amount
would have been payable in cash to the Employee.
1.4 “Beneficiary” shall mean one or more persons, trusts, estates or other
entities, designated in accordance with Article 7, that are entitled to receive
benefits under this Plan upon the death of a Participant.

 



--------------------------------------------------------------------------------



 



     1.5 “Beneficiary Designation Form” shall mean the form established from
time to time by the Retirement Planning Committee that a Participant completes,
signs and returns to the Retirement Planning Committee to designate one or more
Beneficiaries.
     1.6 “Cause” shall mean that the Participant has been determined in good
faith by the Board of Directors of the Company to have engaged in any one or
more acts of theft, larceny, embezzlement, fraud or material intentional
misappropriation from or with respect to the Company.
     1.7 “Claimant” shall have the meaning set forth in Section 12.1.
     1.8 “Code” shall mean the Internal Revenue Code of 1986, as it may be
amended from time to time.
     1.9 “Compensation Committee” shall mean the Compensation Committee of the
Board of Directors of the Sponsor.
     1.10 “Deferral Account” shall mean (i) the sum of all of a Participant’s
Annual Deferral Amounts, plus (ii) amounts credited in accordance with all the
applicable crediting and debiting provisions of this Plan that relate to the
Participant’s Deferral Account, less (iii) all distributions made to the
Participant or his or her Beneficiary pursuant to this Plan that relate to his
or her Deferral Account. The Deferral Account shall be a bookkeeping entry only
and shall be utilized solely as a device for the measurement and determination
of the amounts to be paid to a Participant, or his or her Beneficiary, pursuant
to this Plan.
     1.11 “Election Form” shall mean the form established from time to time by
the Retirement Planning Committee that a Participant completes, signs and
returns to the Retirement Planning Committee to make an election under the Plan.
     1.12 “Eligible Employee” shall mean, effective as of July 1, 2010, an
Employee with a position of Senior Director and above and annualized Base Annual
Salary of an amount equal to the then current compensation limit imposed by
Section 401(a)(17) of the Code.
     1.13 “Employee” shall mean a person who is an employee of the Sponsor or an
affiliate of the Sponsor.
     1.14 “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as it may be amended from time to time.
     1.15 “Newly Eligible Participant” shall mean an Eligible Employee who is
not, and has not been, eligible to make any deferral elections under any
nonqualified deferred compensation plan that would be aggregated with this Plan
under Section 409A of the Code and the guidance issued thereunder.
     1.16 “Non-Qualified Predetermined Annuity Account” shall mean an account
maintained pursuant to the terms of the Plan in effect prior to January 1, 2004.
Any such account shall continue to be maintained after January 1, 2004 until
such account has been distributed to a Participant pursuant to the terms hereof.

2



--------------------------------------------------------------------------------



 



     1.17 “Participant” shall mean any Employee (i) who is selected to
participate in the Plan, (ii) who signs an Election Form, (iii) whose signed
Election Form is accepted by the Retirement Planning Committee, and (iv) whose
participation in the Plan has not terminated.
     1.18 “Plan” shall mean the AvalonBay Communities, Inc. Deferred
Compensation Plan, which shall be evidenced by this instrument, as it may be
amended from time to time.
     1.19 “Plan Year” shall mean a period beginning on January 1 of each
calendar year and continuing through December 31 of such calendar year.
     1.20 “Retirement,” “Retire(s)” or “Retired” shall mean, with respect to an
Employee, Separation from Service with the Sponsor (or any affiliate thereof)
for any reason other than death or a leave of absence, following the date on
which the sum of the following equals or exceeds 70 years: (i) the number of the
Employee’s Years of Service and (ii) the Employee’s age upon Separation from
Service, provided that the Employee is at least age 50 and has completed at
least ten (10) Years of Service.
     1.21 “Retirement Planning Committee” shall mean the committee described in
Article 10.
     1.22 “Separation from Service” or “Separates from Service” shall mean when
the Participant and the Sponsor (or any affiliate thereof) reasonably anticipate
that no further services would be performed by the Employee for the Sponsor (or
any affiliate thereof) after a certain date or that the level of bona fide
services the Participant would perform for the Sponsor (or any affiliate
thereof) would permanently decrease to no more than 20 percent of the average
level of bona fide services performed by the Participant for the Sponsor (or any
affiliate thereof) over the immediately preceding 36-month period (or period of
employment, if less than 36 months).
     1.23 “Sponsor” shall mean AvalonBay Communities, Inc. and any successor to
all or substantially all of the Sponsor’s assets or business.
     1.24 “Trust” shall mean one or more trusts, if any, established by the
Sponsor in its sole discretion.
     1.25 “Unforeseeable Financial Emergency” shall mean a severe financial
hardship to the Participant resulting from an illness or accident of the
Participant, the Participant’s spouse, the Participant’s dependent (as defined
in Section 152 of the Code without regard to Sections 152(b)(1), (b)(2) and
(d)(1)(B)), loss of the Participant’s property due to casualty or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant.
     1.26 “Years of Service” shall mean the total number of full years in which
a Participant has been employed by the Sponsor (or any affiliate thereof). For
purposes of this definition, a year of employment shall be a 365 day period (or
366 day period in the case of a leap year) that, for the first year of
employment, commences on the Employee’s date of hiring and that, for any
subsequent year, commences on an anniversary of that hiring date. The Retirement
Planning

3



--------------------------------------------------------------------------------



 



Committee shall make a determination as to whether any partial year of
employment shall be counted as a Year of Service.
ARTICLE 2 — SELECTION, ENROLLMENT, ELIGIBILITY
     2.1 Selection by Compensation Committee. Participation in the Plan shall be
limited to Eligible Employees.
     2.2 Enrollment Requirements. As a condition to participation, each selected
Employee shall complete, execute and return to the Company an Election Form and
a Beneficiary Designation Form, prior to the end of the Plan Year. In addition,
the Retirement Planning Committee shall establish from time to time such other
enrollment requirements as it determines in its sole discretion are necessary.
     2.3 Eligibility; Commencement of Participation. Provided an Eligible
Employee has met all enrollment requirements set forth in this Plan and required
by the Retirement Planning Committee, including returning all required documents
to the Retirement Planning Committee within the specified time period, that
Eligible Employee shall commence participation in the Plan on the first day of
the Plan Year following the completion of all enrollment requirements. If an
Eligible Employee fails to meet all such requirements within the period
required, in accordance with Section 2.2, that Eligible Employee shall not be
eligible to participate in the Plan until the first day of the Plan Year
following the delivery to and acceptance by the Retirement Planning Committee of
the required documents.
     2.4 Special Enrollment Rules for a Newly Eligible Participant.
Notwithstanding the foregoing, effective as of July 1, 2010, a Newly Eligible
Participant may enroll in the Plan by returning all required documents to the
Retirement Planning Committee not later than 30 days after his or her date of
hire; provided that the deferral for the first Plan Year of participation shall
apply only to base salary paid for services to be performed subsequent to the
election.
     2.5 Termination of Participation and/or Deferrals. If the Retirement
Planning Committee determines in good faith that a Participant no longer
qualifies as an Eligible Employee, the Retirement Planning Committee shall have
the right, in its sole discretion, to prevent the Participant from making
deferral elections in future Plan Years.
ARTICLE 3 — DEFERRAL COMMITMENTS/VESTING/CREDITING/TAXES
     3.1 Minimum Deferrals — Anpnual Deferral Amount. For each Plan Year, a
Participant may elect to defer, as his or her Annual Deferral Amount, an
aggregate minimum of one percent (1%) of his or her Base Annual Salary. If an
election is made for less than stated minimum amounts, or if no election is
made, the amount deferred shall be zero.
     3.2 Maximum Deferral — Base Annual Salary and Annual Bonus. For each Plan
Year beginning on or after January 1, 2011, a Participant may elect to defer, as
his or her Annual Deferral Amount, Base Annual Salary and Annual Bonus. The
maximum percentage for Base Annual Salary shall be twenty-five percent (25%),
and the maximum percentage for Annual Bonus shall be fifty percent (50%).

4



--------------------------------------------------------------------------------



 



     3.3 Election to Defer; Effect of Election Form.
          (a) First Plan Year. In connection with a Participant’s commencement
of participation in the Plan, the Participant shall make an irrevocable deferral
election for the Plan Year in which the Participant commences participation in
the Plan, along with such other elections as the Retirement Planning Committee
deems necessary or desirable under the Plan. For these elections to be valid,
the Election Form must be completed and signed by the Participant, timely
delivered to the Retirement Planning Committee (in accordance with Section 2.2
or 2.4 above) and accepted by the Retirement Planning Committee.
          (b) Subsequent Plan Years. For each succeeding Plan Year, an
irrevocable deferral election for that Plan Year, and such other elections as
the Retirement Planning Committee deems necessary or desirable under the Plan,
shall be made by timely delivering to the Retirement Planning Committee, in
accordance with its rules and procedures, before the end of the Plan Year
preceding the Plan Year for which the election is made, a new Election Form.
Elections to defer a percentage of Annual Bonus must be made before the end of
the Plan Year preceding the Plan Year in which such Annual Bonus is earned.
     3.4 Withholding of Annual Deferral Amounts. For each Plan Year, the Base
Annual Salary portion of the Annual Deferral Amount shall be withheld from each
regularly scheduled Base Annual Salary payroll in equal amounts, as adjusted
from time to time for increases and decreases in Base Annual Salary. The Annual
Bonus portion of the Annual Deferral Amount shall be withheld at the time the
Annual Bonus is or otherwise would be paid to the Participant, whether or not
this occurs during the Plan Year itself.
     3.5 Vesting. A Participant shall at all times be 100% vested in his or her
Deferral Account.
     3.6 Crediting/Debiting of Deferral Accounts. In accordance with, and
subject to, the rules and procedures that are established from time to time by
the Retirement Planning Committee, in its sole discretion, amounts shall be
credited or debited to a Participant’s Deferral Account balance in accordance
with the following rules:
          (a) Measurement Funds. The Participant may elect one or more of the
measurement funds (the “Measurement Funds”), based on certain mutual funds or
other investment indices, for the purpose of crediting or debiting additional
amounts to his or her Deferral Account balance. At least once each Plan Year,
the Retirement Planning Committee or its delegate shall provide the Participant
with a list of Measurement Funds available. As necessary, the Retirement
Planning Committee may, in its sole discretion, discontinue, substitute or add a
Measurement Fund.
          (b) Election of Measurement Funds. A Participant, in connection with
his or her initial deferral election in accordance with Section 3.3(a) above,
shall elect, on the Election Form, one or more Measurement Fund(s) (as described
in Section 3.6(a) above) to be used to determine the amounts to be credited or
debited to his or her Deferral Account balance. The Participant may (but is not
required to) subsequently elect at any time, in accordance with procedures
established by the Retirement Planning Committee from time to time, to add or
delete

5



--------------------------------------------------------------------------------



 



one or more Measurement Fund(s) to be used to determine the amounts to be
credited or debited to his or her Deferral Account balance, or to change the
portion of his or her Deferral Account balance allocated to each previously or
newly elected Measurement Fund.
          (c) Proportionate Allocation. In making any election described in
Section 3.6(b) above, the Participant shall specify on the Election Form (or
such other form of communication acceptable to the Committee), in increments of
one percent (1%), the percentage of his or her Deferral Account balance to be
allocated to a Measurement Fund (as if the Participant was making an investment
in that Measurement Fund with that portion of his or her Deferral Account
balance).
          (d) Crediting or Debiting Method. The performance of each elected
Measurement Fund (either positive or negative) will be based on the performance
of the Measurement Funds themselves. A Participant’s Deferral Account shall be
credited or debited on a daily basis, if possible, based on the performance of
each Measurement Fund selected by the Participant. A Participant’s Deferral
Account may also be debited by its proportionate share of the Plan’s
administrative expense.
          (e) No Actual Investment. Notwithstanding any other provision of this
Plan that may be interpreted to the contrary, the Measurement Funds are to be
used for measurement purposes only, and a Participant’s election of any such
Measurement Fund, the allocation to his or her Deferral Account thereto, the
calculation of additional amounts and the crediting or debiting of such amounts
to a Participant’s Deferral Account shall not be considered or construed in any
manner as an actual investment of his or her Deferral Account in any such
Measurement Fund. In the event that the Sponsor, in its own discretion, decides
to invest in any of the investments on which the Measurement Funds are based, no
Participant shall have any rights in or to such investments themselves. Without
limiting the foregoing, a Participant’s Deferral Account balance shall at all
times be a bookkeeping entry only and shall not represent any investment made on
his or her behalf by the Sponsor or the Trust; the Participant shall at all
times remain an unsecured creditor of the Sponsor.
     3.7 FICA and Other Taxes.
          (a) Annual Deferral Amounts. For each Plan Year in which an Annual
Deferral Amount is being withheld from a Participant, the Sponsor shall withhold
from that portion of the Participant’s Base Annual Salary and Annual Bonus that
is not being deferred, in a manner determined by the Sponsor, the Participant’s
share of FICA and other employment taxes on such Annual Deferral Amount.
          (b) Distributions. The Sponsor, or the trustee of the Trust, shall
withhold from any payments made to a Participant under this Plan all federal,
state and local income, employment and other taxes required to be withheld by
the Sponsor, or the trustee of the Trust, in connection with such payments, in
amounts and in a manner to be determined in the sole discretion of the Sponsor
and the trustee of the Trust.

6



--------------------------------------------------------------------------------



 



ARTICLE 4 — DEATH BENEFIT
     4.1 Death Benefit. If the Participant dies before he or she Separates from
Service, the Participant’s Beneficiary shall receive a death benefit equal to
the Participant’s Deferral Account balance calculated as of the close of
business on or around the date the benefit distribution is processed, as
determined by the Retirement Planning Committee in its sole discretion.
     4.2 Payment of Death Benefit. The death benefit shall be paid to the
Participant’s Beneficiary in a lump sum payment no later than 90 days after the
Participant’s death.
ARTICLE 5 — TERMINATION BENEFIT
     5.1 Termination Benefit. If a Participant Separates his Service with the
Sponsor, the Participant shall receive his or her Deferral Account balance
calculated as of the close of business on or around the date the benefit
distribution is processed, as determined by the Retirement Planning Committee in
its sole discretion.
     5.2 Payment of Termination Benefit. The Participant shall receive his or
her Deferral Account balance in a lump sum payment in the seventh month
following the Participant’s Separation from Service. Notwithstanding the
foregoing, if a Participant Retires and such Participant has elected prior to
November 22, 2008 to receive his or her Deferral Account in annual or monthly
installments over a period not exceeding ten (10) years, the Plan shall honor
such election if the Deferral Account balance is at least $25,000 and the
Participant will be paid on an installment basis rather than in a lump sum. If
the Participant dies before completion of the installment payments, the unpaid
remaining Deferral Account balance shall be paid to his or her Beneficiary in a
lump sum no later than 90 days after the Participant’s death.
     5.3 Forfeiture if Termination for Cause. Notwithstanding anything contained
herein to the contrary, if a Participant’s employment with the Company is
terminated for Cause, the portion of his or her Deferral Account attributable to
Annual Deferral Amounts made after 2010, as adjusted pursuant to Section 3.6(d),
shall be forfeited in its entirety.
ARTICLE 6 — SHORT-TERM PAYOUTS
     6.1 Short-Term Payouts. From and after January 1, 2004, the Plan shall no
longer permit any Participant to elect any short-term payouts during employment.
     6.2 Grandfathered Election. To the extent a Participant has previously
filed an election to receive his Non-Qualified Predetermined Annuity Account at
a specified time, whether in a lump sum or in annual, quarterly or monthly
installments over a period not exceeding ten (10) years, the Plan shall continue
to honor such elections during the Participant’s employment.
     6.3 Withdrawal for Unforeseeable Financial Emergencies. If a Participant
experiences an Unforeseeable Financial Emergency, the Participant may petition
the Retirement Planning Committee to receive a partial or full payout from the
Plan. The Committee shall determine if the event meets the criteria to be an
Unforeseeable Financial Emergency. If approved, the amount of the withdrawal
shall not exceed the lesser of the Participant’s Deferral

7



--------------------------------------------------------------------------------



 



Account balance or the amount reasonably needed to satisfy the Unforeseeable
Financial Emergency and income taxes on the withdrawn amount. If, subject to the
sole discretion of the Retirement Planning Committee, the petition for a
withdrawal is approved, any distribution shall be made within 30 days of the
date of approval. The Participant will be eligible to again participate in the
Plan effective the Plan Year following the Unforeseeable Financial Emergency.
The Retirement Planning Committee may permit a Participant to suspend his or her
Annual Deferral Amount in the event of an Unforeseeable Financial Emergency.
ARTICLE 7 — BENEFICIARY DESIGNATION
     7.1 Beneficiary. Each Participant shall have the right, at any time, to
designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of the Sponsor
in which the Participant participates.
     7.2 Beneficiary Designation; Change; Spousal Consent. A Participant shall
designate his or her Beneficiary by completing and signing the Beneficiary
Designation Form, and returning it to the Retirement Planning Committee or its
designated agent. A Participant shall have the right to change a Beneficiary by
completing, signing and otherwise complying with the terms of the Beneficiary
Designation Form and the Retirement Planning Committee’s rules and procedures,
as in effect from time to time. If a married Participant names someone other
than his or her spouse as a Beneficiary, a spousal consent, in the form
designated by the Retirement Planning Committee, must be signed by that
Participant’s spouse and returned to the Retirement Planning Committee. Upon the
acceptance by the Retirement Planning Committee of a new Beneficiary Designation
Form, all Beneficiary designations previously filed shall be canceled. The
Retirement Planning Committee shall be entitled to rely on the last Beneficiary
Designation Form filed by the Participant and accepted by the Retirement
Planning Committee prior to his or her death.
     7.3 Acknowledgment. No designation or change in designation of a
Beneficiary shall be effective until received by the Retirement Planning
Committee or its designated agent.
     7.4 No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided in Sections 7.1, 7.2 and 7.3 above, if all designated
Beneficiaries predecease the Participant or die prior to complete distribution
of the Participant’s benefits, or if a married Participant fails to provide a
written spousal consent form, then the Participant’s designated Beneficiary
shall be deemed to be his or her surviving spouse. If the Participant has no
surviving spouse, the benefits remaining under the Plan to be paid to a
Beneficiary shall be payable to the executor or personal representative of the
Participant’s estate.
     7.5 Doubt as to Beneficiary. If the Retirement Planning Committee has any
doubt as to the proper Beneficiary to receive payments pursuant to this Plan,
the Retirement Planning Committee shall have the right, exercisable in its
discretion, to cause the Sponsor to withhold such payments until this matter is
resolved to the Retirement Planning Committee’s satisfaction.

8



--------------------------------------------------------------------------------



 



     7.6 Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge the Sponsor and the Retirement
Planning Committee from all further obligations under this Plan with respect to
the Participant, and that Participant’s participation in the Plan shall
terminate upon such full payment of benefits.
ARTICLE 8 — LEAVE OF ABSENCE
     8.1 Leave of Absence. If a Participant is authorized by the Sponsor for any
reason to take an unpaid leave of absence from the employment of the Sponsor,
the Participant shall continue to be considered employed by the Sponsor but the
Participant shall not be permitted to make deferrals until the Participant
returns to work. Upon such return, deferrals shall resume for the remaining
portion of the Plan Year in which the return occurs, based on the deferral
election, if any, made for that Plan Year. If no election was made for that Plan
Year, no deferral shall be withheld.
ARTICLE 9 — TERMINATION, AMENDMENT OR MODIFICATION
     9.1 Termination. Although the Sponsor anticipates that it will continue the
Plan for an indefinite period of time, there is no guarantee that the Sponsor
will continue the Plan or will not terminate the Plan at any time in the future.
Accordingly, the Sponsor reserves the right to discontinue its sponsorship of
the Plan and/or to terminate the Plan at any time with respect to any or all of
its participating Employees. Upon the termination of the Plan with respect to
the Sponsor, the affected Participants’ participation in the Plan shall
terminate effective as of the end of the Plan Year in which the Plan termination
occurs. Distributions shall be made to the Participants in the normal course,
but the Sponsor may accelerate the distributions to the extent permitted by
Section 409A of the Code and the regulations promulgated thereunder.
     9.2 Amendment. The Sponsor may, at any time, amend or modify the Plan in
whole or in part; provided, however, that no amendment or modification shall be
effective to decrease or restrict the value of a Participant’s Deferral Account
balance in existence at the time the amendment or modification is made. The
amendment or modification of the Plan shall not affect the right of any
Participant or Beneficiary who has become entitled to the payment of benefits
under the Plan as of the date of the amendment or modification to receive such
payment.
     9.3 Delegation to Retirement Planning Committee. The Sponsor has delegated
its rights to act under Sections 9.1 and 9.2 above to the Retirement Planning
Committee and the Retirement Planning Committee shall have the full power to
take action under Sections 9.1 and 9.2.
     9.4 Effect of Payment. The full payment of the applicable benefit under
Articles 4, 5, or 6 of the Plan shall completely discharge all obligations to a
Participant and his or her designated Beneficiaries under this Plan and the
Participant’s participation in the Plan shall terminate.
ARTICLE 10 — ADMINISTRATION
     10.1 Retirement Planning Committee Duties. Except as otherwise provided in
this Article 10, this Plan shall be administered by the Retirement Planning
Committee of the Sponsor.

9



--------------------------------------------------------------------------------



 



The Retirement Planning Committee shall also have the discretion and authority
to (i) make, amend, interpret, and enforce all appropriate rules and regulations
for the administration of this Plan and (ii) decide or resolve any and all
questions including interpretations of this Plan, as may arise in connection
with the Plan. Any individual serving on the Retirement Planning Committee who
is a Participant shall not vote or act on any matter relating solely to himself
or herself. When making a determination or calculation, the Retirement Planning
Committee shall be entitled to rely on information furnished by a Participant or
the Sponsor.
     10.2 Agents. In the administration of this Plan, the Retirement Planning
Committee may, from time to time, employ agents and delegate to them such
administrative duties as it sees fit (including acting through a duly appointed
representative) and may from time to time consult with counsel who may be
counsel to, and paid by, the Sponsor.
     10.3 Binding Effect of Decisions. The decision or action of the Retirement
Planning Committee with respect to any question arising out of or in connection
with the administration, interpretation and application of the Plan and the
rules and regulations promulgated hereunder shall be final and conclusive and
binding upon all persons having any interest in the Plan.
     10.4 Exculpation and Indemnity of Retirement Planning Committee. The
Sponsor shall indemnify and hold harmless the members of the Retirement Planning
Committee and any Employee to whom the duties of the Retirement Planning
Committee may be delegated against any and all claims, losses, damages, expenses
or liabilities arising from any action or failure to act with respect to this
Plan, except in the case of willful misconduct or gross negligence by the
Retirement Planning Committee, any of its members, or any such Employee. By
electing to enroll in the Plan, each Participant shall acknowledge that except
in the case of claims for benefits, he or she shall have no right to file any
claim against the Retirement Planning Committee or the Sponsor unless such claim
is attributed to the willful misconduct or gross negligence of the Retirement
Planning Committee, any of its members, or any Employee of the Sponsor.
     10.5 Sponsor Information. To enable the Retirement Planning Committee to
perform its functions, the Sponsor shall supply full and timely information to
the Retirement Planning Committee, as the case may be, on all matters relating
to the compensation of its Participants, the date and circumstances of the death
or Separation from Service of its Participants, and such other pertinent
information as the Retirement Planning Committee may reasonably require.
ARTICLE 11 — OTHER BENEFITS AND AGREEMENTS
     11.1 Coordination with Other Benefits. The benefits provided for a
Participant and Participant’s Beneficiary under the Plan are in addition to any
other benefits available to such Participant under any other plan or program for
employees of the Sponsor. The Plan shall supplement and shall not supersede,
modify or amend any other such plan or program except as may otherwise be
expressly provided.
ARTICLE 12 — CLAIMS PROCEDURES
     12.1 Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”) may deliver to the

10



--------------------------------------------------------------------------------



 



Retirement Planning Committee a written claim for a determination with respect
to the amounts distributable to such Claimant from the Plan. If such a claim
relates to the contents of a notice received by the Claimant, the claim must be
made within 60 days after such notice was received by the Claimant. All other
claims must be made within 180 days of the date on which the event that caused
the claim to arise occurred. The claim must state with particularity the
determination desired by the Claimant.
     12.2 Notification of Decision. The Retirement Planning Committee shall
consider a Claimant’s claim within a reasonable time, and shall notify the
Claimant in writing:
          (a) that the Claimant’s requested determination has been made, and
that the claim has been allowed in full; or
          (b) that the Retirement Planning Committee has reached a conclusion
contrary, in whole or in part, to the Claimant’s requested determination, and
such notice must set forth in a manner calculated to be understood by the
Claimant:
          (i) the specific reason(s) for the denial of the claim, or any part of
it;
          (ii) specific reference(s) to pertinent provisions of the Plan upon
which such denial was based;
          (iii) a description of any additional material or information
necessary for the Claimant to perfect the claim, and an explanation of why such
material or information is necessary;
          (iv) an explanation of the claim review procedure set forth in
Section 13.3 below; and
          (v) a statement of the Claimant’s right to bring a civil action under
Section 502(a) of ERISA if the claim is appealed to the Retirement Planning
Committee and the Retirement Planning Committee fully or partially denies the
claim.
     12.3 Review of a Denied Claim. Within 60 days after receiving a notice from
the Retirement Planning Committee that a claim has been denied, in whole or in
part, a Claimant (or the Claimant’s duly authorized representative) may file
with the Retirement Planning Committee a written request for a review of the
denial of the claim. Thereafter, but not later than 30 days after the review
procedure began, the Claimant (or the Claimant’s duly authorized
representative):
          (a) may review pertinent documents;
          (b) may submit written comments or other documents; and/or
          (c) may request a hearing, which the Retirement Planning Committee, in
its sole discretion, may grant.

11



--------------------------------------------------------------------------------



 



     12.4 Decision on Review. The Retirement Planning Committee shall render its
decision on review promptly, and not later than 60 days after the filing of a
written request for review of the denial, unless a hearing is held or other
special circumstances require additional time, in which case the Retirement
Planning Committee’s decision must be rendered within 120 days after such date.
Such decision must be written in a manner calculated to be understood by the
Claimant, and it must contain:
          (a) specific reasons for the decision;
          (b) specific reference(s) to the pertinent Plan provisions upon which
the decision was based;
          (c) a statement of the Claimant’s right to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the Claimant’s claim for benefits; and
          (d) a statement of the Claimant’s right to bring a civil action under
Section 502(a) of ERISA.
     12.5 Legal Action. A Claimant’s compliance with the foregoing provisions of
this Article 12 is a mandatory prerequisite to a Claimant’s right to commence
any legal action with respect to any claim for benefits under this Plan.
ARTICLE 13 — TRUST
     13.1 Establishment of the Trust. In order to provide assets from which to
fulfill the obligations of the Participants and their beneficiaries under the
Plan, the Sponsor shall establish a Trust by a trust agreement with a third
party, the trustee, to which the Sponsor may, in its discretion, contribute cash
or other property, including securities issued by the Sponsor, to provide for
the benefit payments under the Plan.
     13.2 Interrelationship of the Plan and the Trust. The provisions of the
Plan shall govern the rights of a Participant to receive distributions pursuant
to the Plan. The provisions of the Trust shall govern the rights of the Sponsor,
Participants and the creditors of the Sponsor to the assets transferred to the
Trust. The Sponsor shall at all times remain liable to carry out its obligations
under the Plan, subject to any limitation imposed by bankruptcy laws.
     13.3 Distributions From the Trust. The Sponsor’s obligations under the Plan
may be satisfied with Trust assets distributed pursuant to the terms of the
Trust, and any such distribution shall reduce the Sponsor’s obligations under
this Plan.
ARTICLE 14 — MISCELLANEOUS
     14.1 Status of Plan. The Plan is intended to be a plan that is not
qualified within the meaning of Code Section 401(a) and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Plan
is also intended to comply with the requirements of Section 409A of the

12



--------------------------------------------------------------------------------



 



Code. The Plan shall be administered and interpreted to the extent possible in a
manner consistent with that intent.
     14.2 Unsecured General Creditor. Participants and their Beneficiaries,
heirs, successors and assigns shall have no legal or equitable rights, interests
or claims in any property or assets of the Sponsor. For purposes of the payment
of benefits under this Plan, any and all of the Sponsor’s assets shall be, and
remain, the general, unpledged unrestricted assets of the Sponsor. The Sponsor’s
obligation under the Plan shall be merely that of an unfunded and unsecured
promise to pay money in the future.
     14.3 Sponsor’s Liability. The Sponsor’s liability for the payment of
benefits shall be defined only by the Plan. The Sponsor shall have no obligation
to a Participant under the Plan except as expressly provided in the Plan.
     14.4 Nonassignability. Neither a Participant nor any other person shall
have any right to commute, sell, assign, transfer, pledge, anticipate, mortgage
or otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, separate maintenance owed by a Participant or
any other person, be transferable by operation of law in the event of a
Participant’s or any other person’s bankruptcy or insolvency. Notwithstanding
the foregoing, assets can be assigned to an individual other than a Participant
to the extent necessary to fulfill a domestic relations order.
     14.5 Not a Contract of Employment. The terms and conditions of this Plan
shall not be deemed to constitute a contract of employment between the Sponsor
and the Participant. Such employment is hereby acknowledged to be an “at will”
employment relationship that can be terminated at any time for any reason, or no
reason, with or without cause, and with or without notice, unless expressly
provided in a written employment agreement. Nothing in this Plan shall be deemed
to give a Participant the right to be retained in the service of the Sponsor, as
an Employee, or to interfere with the right of the Sponsor to discipline or
discharge the Participant at any time.
     14.6 Furnishing Information. A Participant or his or her Beneficiary will
cooperate with the Retirement Planning Committee by furnishing any and all
information requested by the Retirement Planning Committee and take such other
actions as may be requested in order to facilitate the administration of the
Plan and the payments of benefits hereunder.
     14.7 Terms. Whenever any words are used herein in the masculine, they shall
be construed as though they were in the feminine in all cases where they would
so apply; and whenever any words are used herein in the singular or in the
plural, they shall be construed as though they were used in the plural or the
singular, as the case may be, in all cases where they would so apply.

13



--------------------------------------------------------------------------------



 



     14.8 Captions. The captions of the articles, sections and paragraphs of
this Plan are for convenience only and shall not control or affect the meaning
or construction of any of its provisions.
     14.9 Governing Law. Subject to ERISA, the provisions of this Plan shall be
construed and interpreted according to the internal laws of the State of
Maryland without regard to its conflicts of laws principles.
     14.10 Notice. Any notice or filing required or permitted to be given to the
Retirement Planning Committee under this Plan shall be sufficient if in writing
and hand-delivered, or sent by registered or certified mail, to the address
below:
AvalonBay Communities Retirement Planning Committee
c/o AvalonBay Communities, Inc.
Ballston Tower
671 N. Glebe Road, Suite 800
Arlington, VA 22203
Attention: Senior Director, Compensation & Benefits
     Such notice shall be deemed given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification.
     Any notice or filing required or permitted to be given to a Participant
under this Plan shall be sufficient if in writing and hand-delivered, or sent by
mail, to the last known address of the Participant.
     14.11 Successors. The provisions of this Plan shall bind and inure to the
benefit of the Sponsor and its successors and assigns and the Participant and
the Participant’s designated Beneficiaries.
     14.12 Spouse’s Interest. The interest in the benefits hereunder of a spouse
of a Participant who has predeceased the Participant shall automatically pass to
the Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse’s will, nor shall such interest pass
under the laws of intestate succession.
     14.13 Validity. In case any provision of this Plan shall be illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Plan shall be construed and enforced as if such
illegal or invalid provision had never been inserted herein.
     14.14 Incompetent. If the Retirement Planning Committee determines in its
discretion that a benefit under this Plan is to be paid to a minor, a person
declared incompetent or to a person incapable of handling the disposition of
that person’s property, the Retirement Planning Committee may direct payment of
such benefit to the guardian, legal representative or person having the care and
custody of such minor, incompetent or incapable person. The Retirement Planning
Committee may require proof of minority, incompetence, incapacity or
guardianship, as it may deem appropriate prior to distribution of the benefit.
Any payment of a benefit shall be a payment for the account of the Participant
and the Participant’s Beneficiary, as the case may be, and shall be a complete
discharge of any liability under the Plan for such payment amount.

14



--------------------------------------------------------------------------------



 



     14.15 Court Order. The Retirement Planning Committee is authorized to make
any payments directed by court order in any action in which the Plan or the
Retirement Planning Committee has been named as a party. In addition, if a court
determines that a spouse or former spouse of a Participant has an interest in
the Participant’s benefits under the Plan in connection with a property
settlement or otherwise, the Retirement Planning Committee shall have the right,
notwithstanding any election made by a Participant, to distribute the spouse’s
or former spouse’s interest in the Participant’s benefits under the Plan to that
spouse or former spouse pursuant to the terms of the domestic relations order.
     14.16 Distribution in the Event of Taxation.
     If, for any reason, all or any portion of a Participant’s benefits under
this Plan becomes taxable to the Participant prior to receipt on account of
failure to meet the requirements of Section 409A of the Code, the Participant
may petition the Retirement Planning Committee for a distribution of that
portion of his or her benefit that has become taxable. Upon the grant of such a
petition, which grant shall not be unreasonably withheld, the Sponsor shall
distribute to the Participant immediately available funds in an amount equal to
the taxable portion of his or her benefit (which amount shall not exceed a
Participant’s unpaid Deferral Account balance under the Plan). If the petition
is granted, the tax liability distribution shall be made within 90 days of the
date when the Participant’s petition is granted.
     IN WITNESS WHEREOF, the Sponsor has caused this amended and restated Plan
document to be duly executed by a duly authorized officer this 28th day of June,
2010.

            AVALONBAY COMMUNITIES, INC.
      By:   /s/ Keri A. Shea         Keri A. Shea        VP, Finance &
Treasurer   

15